Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary
This is the initial Office action for application 17/639526 filed 03/01/2022.
Claims 1-20 are currently pending and have been fully considered. 

Information Disclosure Statement
The information disclosure statement filed 03/01/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 11-16, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (USPGPUB 20170051221) in view of BRINKMAN et al. (U.S.5104490).
PARK et al. teach a system for producing biochar and method for producing char.  (Abstract of Park et al.)
PARK et al. teach a process that comprises preheating a water-containing organic raw material including food waste.  (providing non-sorted solid waste and processing said non-sorted solid waste in a waste handling system) (Abstract of PARK et al.)
PARK et al. do not explicitly teach shredding.
However, the water-containing organic raw material may go through a pretreatment process in which a grinder is applied to the organic raw material and reduces the size to 10-100 mm.  A cutter mill may also be used.  (Paras 37-41 of PARK et al.)
Although PARK et al. do not explicitly teach shredding, PARK et al. teach reducing the size of the water-containing organic raw material.  Shredding instead of milling would be an obvious alternative method for reducing the size of the water-containing organic raw material.  
The preheated water-containing organic raw material is carbonized in a carbonization reactor to form the char.  (introducing into thermochemical conversion reactor and heating and chemically converting in thermochemical conversion reactor and producing hydrochar) (Abstract of PARK et al.)
A gas-liquid separator separates waste fluid produced from the carbonization reactor into an emission gas and a drainage liquid.  The drainage liquid is fed to a bio liquid tank.  Water from the bio-char may be separated from the bio-char and recycled.  (recycling water) (Para 76 of PARK et al.)
Although PARK et al. do not explicitly teach recycling the water back into the carbonization reactor, it would be an obvious modification given that PARK et al. recognizes recycling the water. 
A heat storage tank may also be used to collect the heat from hot water used in the bio char producing system.  (recycling heat) (Para 113 of PARK et al.) 
Although PARK et al. do not explicitly teach recycling the heat back into the carbonization reactor, it would be an obvious modification given that PARK et al. recognizes recycling the heat. 
PARK et al. also do not explicitly teach using the biochar to fuel to process.
However, PARK et al. teach the production of biochar which is used for energy.
PARK et al. further teach methane gas generated may be used for fuel in the process (Para 24 of PARK et al.)
It would be an obvious modification to use the biochar to generate energy for the process that PARK et al. given that PARK et al. recognizes using the products of the process as fuel for the process.
PARK et al. do not explicitly teach separating a recyclable fraction from the bio-char after carbonization reactor.  
BRINKMAN et al. teach an apparatus for converting waste material into gaseous and char materials and the process to do so.  
BRINKMAN et al. teach that carbonaceous materials in municipal waste can be chemically changed by heating in the absence of air to convert the municipal waste into valuable products such as carbon and byproducts such as metals and glass which had been sterilized (ln 25-36 of column 1 of BRINKMAN et al.).
BRINKMAN et al. further teach that the carbonaceous materials are converted to valuable products including char. (ln 55-58 of column 1 of BRINKMAN et al.)
BRINKMAN et al. teach that some kinds of carbonaceous materials may have non-carbonaceous materials mixed in.  (unsorted waste).
BRINKMAN et al. teach that while larger pieces of non-carbonaceous materials may be removed, smaller pieces of non-carbonaceous materials present may be milled along with the carbonaceous material.
One of ordinary skill in the art would expect that some amounts of non-carbonaceous materials would be present in the bio-char raw material as taught in BRINKMAN et al.
BRINKMAN et al. teach that after reaction, char and any non-carbonaceous materials are removed.
One of ordinary skill in the art would separate the char and the non-carbonaceous material (sorting the recyclable fraction).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Regarding claims 2 and 3, PARK et al. teach that the water containing organic raw material may not be limited and may comprise food waste, sewage sludge, and wood waste.  
BRINKMAN et al. teach that the carbonaceous material may be from solid municipal waste from landfills.  (ln 25-37 of column 1 of BRINKMAN et al.)
Solid municipal waste from landfills comprising food waste would be obvious to one of ordinary skill in the art.  
Regarding claim 5, plastics may be present in municipal solid waste as both the carbonaceous material and non- carbonaceous material.  (ln 64-68 of column 2 and ln 1-10 of column 3 of BRINKMAN et al.)
Regarding claim 11, PARK et al. do not explicitly teach supplying the biochar to a power plant.  
However, char is recognized as a high heat, clean burning fuel.  (ln 39-42 of column 3 of BRINKMAN et al.) 
Using char for a powerplant would be obvious to one of ordinary skill in the art.
Regarding claim 12, PARK et al. do not explicitly teach limiting volatile organic and carbon dioxide.
However, PARK et al. is also directed toward a process for the production of biochar with volatile organics and carbon dioxide being produced as byproducts.  
One of ordinary skill in the art would construe the process as limiting volatile organic and carbon dioxide.
Regarding claim 13, PARK et al. teach a process with water-containing raw organic material.  Water may also separately be added to the carbonization reactor.  (Para 50 of PARK et al.)
Regarding claim 14, while PARK et al. do not explicitly teach sterilizing the water, PARK et al. teach that water from the food waste turn into free water in the carbonization reactor.  The water would be expected to be sterilized as PARK et al. also teach hydrothermal carbonizing the water.  (Para 71 of PARK et al.)
Regarding claim 15, the drainage liquid contains organic materials to produce fatty acids.  (Para 64 of PARK et al.)  Water may also be separated.  (Para 71 and 113 of PARK et al.)  
Regarding claim 16, PARK et al. teach a process with water-containing raw organic material.  (Para 37 of PARK et al.) 
Regarding claim 18, PARK et al. teach a process that comprises preheating a water-containing organic raw material including food waste.  (Abstract of PARK et al.)
Regarding claim 19, BRINKMAN et al. teach that byproducts such as metals and glass which had been sterilized.  (ln 25-36 of column 1 of BRINKMAN et al.)
Regarding claim 20, PARK et al. teach a hydrothermal carbonization reactor.  (Abstract of PARK et al.)

Claim(s) 4, 6-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (USPGPUB 20170051221) in view of BRINKMAN et al. (U.S.5104490) as applied to claims 1-3, 5, 11-16, 18, 19 and 20 above, and further in view of OLIVIER (U.S. 6024226)
The above discussion of PARK et al. in view of BRINKMAN et al. is incorporated herein by reference.
PARK et al. in view of BRINKMAN et al. do not explicitly teach separating the non-carbonaceous material into separate fractions.  
However, OLIVIER teaches a system and method for separating and recovering solid wastes.
It would be obvious to one of ordinary skill in the art to recover the non-carbonaceous material that may be present in PARK et al. in view of BRINKMAN et al. as they (glass, metal) have value.
OLIVIER teaches separation based on specific gravity.  (Abstract of OLIVIER)
Regarding claim 4, OLIVIER teaches the different fractions include, metal, plastic, glass, sand, and etc. (ln 7-29 of Column 3 of OLIVIER)
Regarding claim 9, OLIVIER teaches separation based on specific gravity.
Regarding claim 6, OLIVIER teaches known separation devices including magnets and eddy current.  (ln 40-47 of column 30)
Regarding claims 7-8, rinsers may be provided on sides of separation vessel (ln 38-45 of column 34 and ln 34-35 of column 27 of OLIVIER) 
Regarding claim 10, dewatering devices may be provided on sides of separation vessel (ln 34-35 of column 27 of OLIVIER)
Regarding claim 17, chlorine may be separated.  (ln 7-15 of column 18) 
One of ordinary skill in the art would separate the chlorine from the milled waste in PARK et al. in view of BRINKMAN et al. prior to thermal carbonization as chlorine is known in the art to be corrosive substance in solid waste.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art.

Claim(s) 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (USPGPUB 2017/0051221) in view of BRINKMAN et al. (U.S.5104490) as applied to claims 1, 2, 3, 5, 11, 12, 13, 14, 15, 16, 18, 19, and 20 above, and further in view of SWEENEY (USPGPUB 2014/0223908).
The above discussion of PARK et al. in view of BRINKMAN et al. is incorporated herein by reference.
PARK et al. in view of BRINKMAN et al. do not explicitly teach separating the non-carbonaceous material into separate fractions.  
However, SWEENEY teaches a waste management system.  
It would be obvious to one of ordinary skill in the art to recover the non-carbonaceous material that may be present in PARK et al. in view of BRINKMAN et al. as they (glass, metal) have value.
SWEENEY teaches separating a combustible waste from a recyclable material.
Regarding claim 4, the recyclable material may be separated into fractions such as metals, plastics and glass.  (Para 40 of SWEENEY)
Regarding claim 6, separating the recyclable material may be performed with a ballistic separator, a magnetic separator and an eddy current separator.  (Para 40 of SWEENEY)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JONES (USPGPUB 2006/0280669) teach a waste conversion process for the production of char in which recyclable inorganic materials such as metal and glass, and other foreign materials such as stone, sand, and etc. are separated.  
BOGUSLAVSKY et al. (U.S. 6,202,577) teach a method and apparatus for treating refuse.  Chlorine is taught to be an aggressive and corrosive substance in solid waste.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771